Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-19, 21-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent Claims 1, 7 and 12 to further limit and distinguish over the prior art of record, cancelled Claim 20 rejected under 112, and amended dependent claims to correspond to the amendments to the independent claims, to place the application in condition for allowance. 
Regarding amended Claim 1, closest prior art of record Stergiou et al. (US 2010/0036538) discloses a power distribution system (20, Figures 1-4) comprising: 
a substation (32, Figure 1) coupled to a multiplicity of feeder breakers over a bus (comprising 50, 62 in substation 32, Figures 2-3) and distributing electrical power to each of the feeder breakers (Figures 1-3); 
each of the feeder breakers having a physical coupling over a feeder backbone to a multiplicity of lateral sections supplying a portion of the electrical power to different endpoints (feeder backbone with subsections coupled to 32 shown in Figures 1-3),
wherein a respective feeder breaker of the feeder breakers is enabled with a feeder breaker relay adapted to reclose according to a first reclosing sequence, the first reclosing sequence being activated during a fault condition based on a current sensed by the feeder breaker relay (Paragraph 31); and, 
42, 42, 38, Figure 1, Paragraph 22, comprising 52, 56, 64, 65, Figures 2-3, Paragraph 22, “….midpoint recloser 42…”, Paragraph 21, “….two portions 27, 28 of the local distribution network 26 is maintained through a device known as a tie recloser 38…”) each joining a selected one of the lateral sections to a corresponding feeder backbone of one of the feeder breakers in place of a fuse (Figures 1-3), wherein each of the multiplicity of reclosing switches sense current and operate autonomously in response to the sensed current over an interval of time (Paragraph 23, “…A feeder recloser 52 is positioned to receive electrical power from the feeder 50 and transmit the electrical power to connected loads.  As used herein, a recloser is a circuit breaker capable of interrupting electrical current to a protected circuit.  The recloser further includes a mechanism that allows the recloser to automatically reclose after it has opened due to an electrical fault”, Paragraph 3, “…a device called an "autorecloser" or simply "recloser", in the protection scheme for the distribution system.  A recloser is a type of circuit breaker that includes a mechanism that allows the circuit breaker to close or reconnect the electric circuit…The recloser includes a controller that is programmed to make several attempts to reconnect before locking open the recloser.  Generally, the feeder recloser is programmed with an operating profile that provides for one "fast" trip and two "slow" trips before finally locking open”, Paragraph 23, “….the recloser further includes a mechanism that allows the recloser to automatically reclose after it has opened due to an electrical fault…”); 
the reclosing switches each comprising a second reclosing sequence that is activated during the fault condition based on a current sensed by a respective reclosing switch (Paragraph 23, Paragraph 3, “…a device called an "autorecloser" or simply , such that the first reclosing sequence and the second reclosing sequence permit the respective reclosing switch to clear a detected fault without allowing for electrical damage by the detected fault of the respective feeder breaker (), 
wherein the second reclosing sequence is a quick-slow-quick sequence, the second reclosing sequence coordinated with the first reclosing sequence of a respective upstream feeder breaker (Figure 4, Paragraph 31) in which the reclosing switches each initially responds to the fault condition by tripping (106, Figure 4) and then recloses for a first duration of time prior to tripping once again (110, , 120, 122, Figure 4), and then recloses for a second duration of time (Paragraph 31, “…an operational profile arranged to lock open after one "fast" and two "slow" trips”), wherein the first reclosing sequence terminates in response to the fault being cleared during the first duration of time or the second duration of time (Paragraph 31).
Stergiou does not specifically disclose the reclosing switches each being a retrofit and the first  reclosing sequence is different from the second reclosing sequence, wherein a first time delay to trip the respective feeder breaker based on the first reclosing sequence is greater than a first time delay to trip a respective reclosing switch of the reclosing switches based on the second reclosing sequence, and during the first time delay, if the respective reclosing switch is tripped, the respective feeder breaker is not tripped before the tripping of the respective closing switch, and a second 
Lipnitz et al. (US 3,416,035) discloses a recloser control circuit including automatic programming means to keep count of the number of trip and automatic reclosing operations performed in order to disable the fast time delay circuit and place the ripping circuit under slower timing circuit (Abstract, Column 1, lines 21-25). 
Nelson et al. (US 6,347,027) discloses an electrical power distribution system including retrofitting reclosing switches and automatic reconfiguration of the retrofit switches (Abstract, Column 30, line 16 – Column 31, line 24). 
Stergiou, alone or in combination with Lipnitz and Nelson does not disclose the combined limitation of the first  reclosing sequence is different from the second reclosing sequence, wherein a first time delay to trip the respective feeder breaker based on the first reclosing sequence is greater than a first time delay to trip a respective reclosing switch of the reclosing switches based on the second reclosing sequence, and during the first time delay, if the respective reclosing switch is tripped, the respective feeder breaker is not tripped before the tripping of the respective closing switch, and a second time delay to trip the respective feeder breaker based on the first reclosing sequence is greater than a second time delay to trip the respective reclosing switch based on the second reclosing sequence, and that the second duration of time less than the first duration of time prior to again tripping, whereby the time to trip of the 
Amended Claim 7 basically recite a power distribution fault management method corresponding to the power distribution system of Claim 1, therefore allowable for the same reasons as for Claim 1.  Claims 8-11 depend from Claim 7.  
Amended Claim 12 basically recites a method corresponding the electrical/power distribution system of Claim 1, therefore allowable for the same reasons as for Claim 1.  Claims 13-19 depend from Claim 12.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/18/2021